FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-13-00282-CV

                                 Trial Court No. 11-CV-31,845

Sherilyn Alexander Landers and Billye C. Alexander, Heirs of W. W.
Alexander and Jerrell Fleming, Sharon Fleming, LaVey Alexander and
Dianne Batson

Vs.

Richard Livingston and Dianne Livingston
DOCUMENTS FILED                           AMOUNT       FEE PAID BY
Motion fee                                    $10.00   Melissa Ray
Motion fee                                    $10.00   Phillip Danks
Motion fee                                    $10.00   Phillip Danks
Motion fee                                    $10.00   Phillip Danks
Clerk's record                               $396.00   Unknown
Indigent                                      $25.00   Bull & Barrett
Filing                                       $100.00   Bull & Barrett
Supreme Court chapter 51 fee                  $50.00   Bull & Barrett
Required Texas.gov efiling fee                $20.00   Bull & Barrett
Filing                                       $100.00   Phillip A. Danks
Reporter's record                            $190.15   Jerrell & Sharon Fleming
Indigent                                      $25.00   Phillip A. Danks
Required Texas.gov efiling fee                $20.00   Phillip A. Danks
Supreme Court chapter 51 fee                  $50.00   Phillip A. Danks
TOTAL:                                     $1,016.15
                                                                                  FILE COPY

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 16th day of March 2015, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk